DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 9, 11, and 12 are objected to because of the following informalities:
Claim 1 recites “a water reservoir downstream the water inlet” which should have a preposition and recite “a water reservoir downstream of the water inlet”.
Claim 1 recites “a wick, downstream the water inlet” which should have a preposition and recite “a wick, downstream of the water inlet”.
Claim 1 recites “a motor-fan assembly downstream the water inlet and upstream the water reservoir” which should have a preposition and recite “a motor-fan assembly downstream of the water inlet and upstream of the water reservoir”.
Claim 2 recites “a diverter downstream the water inlet” which should have a preposition and recite “a diverter downstream of the water inlet”.
Claim 9 recites “a fan grill downstream the motor” which should have a preposition and recite “a fan grill downstream of the motor”.
Claim 11 recites “air inlet is downstream and in vertical relationship with the” which should have a preposition and recite “air inlet is downstream of and in vertical relationship with the”.
.
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6 and 11 recite the limitation “vertical relationship”. The limitations is indefinite as to what structure the phrase confers to the claimed invention. The nature of the “vertical relationship” could be at a different vertical height or at the same vertical height and thus encompasses all possible special relationships.
Claims 2-20 depend upon claim 1.



Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 8 recites “wherein the electric motor is a direct current (DC) motor or an alternating current (AC) motor”, where DC and AC encompasses all types of electric motors and therefore does not further limit the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-13, 15, and 19 are are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae et al. US 2016/0059175 (hereafter Bae).

Regarding claim 1, Bae teaches an evaporative humidifier (Fig 1) comprising:
in vertical relationship (where the vertical relationship is the inlet above the reservoir) and in fluid communication (¶13) with each other:
a water inlet (73); and
a water reservoir (20) downstream the water inlet (downstream with relation to the flow of water from the inlet to the reservoir), the water 
at least one air inlet (2) and at least one air outlet (4), wherein one or more of the at least one air inlet and the at least one air outlet is in vertical relationship with one or more of the water inlet and the water reservoir (where Fig 4 shows that air inlet is above the reservoir, the air inlet is below the water inlet, the air outlet is above the reservoir, and the air outlet is about the same height as the water inlet), and
a wick (30), downstream the water inlet (where the inlet is downstream with respect to the supply water flow path), partially disposed in the water reservoir and configured to draw water up from the reservoir to a portion of the wick in fluid communication with the at least one air inlet and the at least one air outlet (¶13); and
a motor-fan assembly (60, ¶43) downstream the water inlet (where the assembly is downstream with respect to the flow of water in from the water inlet and past assembly 60) and upstream (where the assembly is upstream with respect to the flow of water past assembly 60 and into reservoir 20) the water reservoir and in vertical relationship with the water inlet, the water reservoir and one or more of the at least one air inlet and the at least one air outlet (where Fig 3 shows the water inlet, reservoir, and air outlet above the assembly; where Fig 3 shows the air inlet below the assembly), wherein the motor-fan assembly is configured to generate an air current for drawing air, via the at least one air inlet, from an environment external the evaporative humidifier through at least the portion of 
wherein the motor-fan assembly comprises,
a motor (64),
a fan-blade assembly (62) operatively connected to an output shaft (64) of the motor, and
a controller operatively connected to the motor (¶64).

Regarding claim 2, Bae teaches all the limitations of claim 1. Bae further teaches a diverter (104, 110) downstream the water inlet, the diverter configured to: receive water from the water inlet, and direct the received water to the water reservoir along the first fluid path (¶53).

Regarding claim 3, Bae teaches all the limitations of claim 2. Bae further teaches wherein the diverter comprises a fluid diverting surface (surface 110) of the fan-blade assembly.

Regarding claim 4, Bae teaches all the limitations of claim 2. Bae further teaches wherein the diverter comprises at least one water conduit (110) configured to direct the received water to the reservoir via the first fluid path (¶41, ¶51).



Regarding claim 6, Bae teaches all the limitations of claim 2. Bae further teaches wherein the diverter comprises a funnel (110, where Fig 3 shows the funnel shape of the conduit/diverter) in vertical relationship (where the funnel is below the water inlet) and in fluid communication (¶51) with the water inlet.

Regarding claim 7, Bae teaches all the limitations of claim 1. Bae further teaches wherein the motor is an electric motor (¶70).

Regarding claim 8, Bae teaches all the limitations of claim 7. Bae further teaches wherein the electric motor is a direct current (DC) motor or an alternating current (AC) motor (¶70, where the supplied electricity must be either AC or DC).

Regarding claim 9, Bae teaches all the limitations of claim 1. Bae further teaches a motor-fan assembly housing (housing surrounding assembly shown in Figs 2-4), the motor-fan assembly housing having a fan grill (90) downstream (downstream with respect to the flow of inlet water) the motor-fan assembly.

Regarding claim 11, Bae teaches all the limitations of claim 1. Bae further teaches wherein the at least one air inlet is downstream (downstream with respect to 

Regarding claim 12, Bae teaches all the limitations of claim 11. Bae further teaches wherein the at least one air outlet is provided in a first housing (upper portion of housing segments 12/14 in Figs 2-3) of the evaporative humidifier and the at least one air inlet is provided in a second housing (lower portion of housing segments 12/14 in Figs 2-3) of the evaporative humidifier downstream the first housing, the second housing comprising the water reservoir (where the upper and lower portion of the housing segments are joined by the connection shown below).
[AltContent: arrow][AltContent: textbox (First/Second housing connection)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale




Regarding claim 15, Bae teaches all the limitations of claim 1. Bae further teaches wherein the water inlet, the water reservoir, the wick and the motor-fan assembly are at least generally arranged in axial relationship with respect to each other (as shown in Figs 2-4).

Regarding claim 19, Bae teaches all the limitations of claim 1. Bae further teaches wherein the portion is disposed above a pre-determined water-level (¶28).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. US 2016/0059175 (hereafter Bae) as applied to claim 1 above, and further in view of Yongshui CN 205593103 published 21 Sep. 2016 as translated by EPO (hereafter Yongshui).

Regarding claim 10, Bae teaches all the limitations of claim 1. Bae further teaches the water inlet (73).
Bae does not teach wherein the water inlet comprises a grill.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the water inlet of Bae (73) by incorporating the grill of Yongshui (11) in order to filter impurities in the water (¶20).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. US 2016/0059175 (hereafter Bae) as applied to claim 1 above, and further in view of “Printed circuit board (PBC) motor” Circuit Globe published 10 Jun. 2016 accessed at <https://web.archive.org/web/20160610090800/https://circuitglobe.com/printed-circuit-board-pcb-motor.html> (hereafter Circuit).

Regarding claim 14, Bae teaches all the limitations of claim 1. Bae further teaches the motor (64).
Bae does not teach wherein the motor is a printed circuit board (PCB) motor.
Circuit teaches where a PCB motor provides quick acceleration and has low armature inductance (Advantages of Printed Circuit Board Motor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Bae (64) by incorporating the PCB motor of Circuit in order to provide quick acceleration and have low armature inductance (Advantages of Printed Circuit Board Motor).


Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. US 2016/0059175 (hereafter Bae) as applied to claim 1 above, and further in view of Shah US 2005/0155363 (hereafter Shah).

Regarding claim 16, Bae teaches all the limitations of claim 1. Bae further teaches a controller operatively connected to the motor and humidification unit (¶64)
Bae does not teach:
a relative humidity sensor, wherein the motor is operatively connected to the relative humidity sensor and configured to provide the moistened air to the external environment based on a sensed relative humidity in accordance with at least one desired relative humidity setting;
wherein the at least one desired relative humidity setting is a plurality of humidity settings; and
wherein the plurality of humidity settings include at least a 40%, a 50% and a 60% relative humidity.
Shah teaches a humidification system (humidifier 18C) comprising:
a relative humidity sensor (22), wherein the motor (motor of blower/fan 32) is operatively connected to the relative humidity sensor and configured to provide the moistened air (via humidifier 18C) to the external environment (environment of surrounding room) based on a sensed relative humidity in accordance with at least one desired relative humidity setting (¶34);
wherein the at least one desired relative humidity setting is a plurality of humidity settings (28); and
wherein the plurality of humidity settings include at least a 40%, a 50% and a 60% relative humidity (where Fig 7 shows a relative humidity range of 4% to 70% where one of ordinary skill would know from the teachings of Figs 3, 7, and ¶29-37 where integer relative humidity values could be input).
Shah teaches where the system allows for control of humidity (¶2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Bae (¶64) by incorporating the humidity control of Shah (¶34) in order to control the humidity (¶2).


Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. US 2016/0059175 (hereafter Bae) as applied to claim 1 above, and further in view of Montagnino et al. CA 2330250 published 5 Jan. 2001 (hereafter Montagnino).

Regarding claim 20, Bae teaches all the limitations of claim 1. Bae further teaches wherein the fan-blade assembly comprises a plurality of fluid-moving fan blades (62).
Bae does not teach wherein the fan-blade assembly comprises a plurality of fluid-moving fan blades each having a conical shaped profile beginning at the root of the respective fan blade.

MPEP §2144.4 IV B states that a change in shape is a matter of obvious design choice. MPEP §2143 I A states that combining prior art elements according to known methods to yield predictable results supports a conclusion of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blades of Bae (62) by incorporating the conical shaped blades of Montagnino (34) as a matter of obvious combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A) and as a matter of obvious change in shape (MPEP §2144.4 IV B).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776